Citation Nr: 1623232	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  12-03 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland 


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for an ulcer disability.

3.  Entitlement to an initial rating in excess of 10 percent for cervical spine degenerative joint disease.

4.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

5.  Entitlement to an initial rating in excess of 10 percent for eczema dyshidrosis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to April 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for cervical spine degenerative joint disease, GERD, and eczema dyshidrosis, and assigned each a 10 percent rating from April 2010.  This RO also denied service connection for a sleep disorder and bleeding ulcers.  In November 2012, this RO increased each disability rating to 10 percent for cervical spine degenerative joint disease, GERD, and eczema dyshidrosis.  The Board notes that the United States Court of Appeals for Veterans Claims (the Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter of higher ratings remains in appellate status.  

In March 2016, the Veteran testified before the undersigned at a Board hearing via video conference from the Baltimore, Maryland RO.  The case is certified to the Board from that RO.


The issues of higher ratings for cervical spine degenerative joint disease, GERD, and eczema dyshidrosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran does not have a diagnosed sleep disorder, separate and apart from his service-connected fibromyalgia.

2.  The Veteran had bleeding ulcers during service, but he does not currently have any residuals or a diagnosis.  


CONCLUSIONS OF LAW

1.  A sleep disorder was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

2.  An ulcer was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a February 2010 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  VA treatment records that post-date the supplemental statement of the case are of record, but they do not include current diagnoses of an ulcer or a sleep disorder which is the basis for the denial of those claims.  

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).



Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, an ulcer will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

A review of the STRs reveals that in January 2004, the Veteran underwent surgery for a bleeding ulcer.  The Veteran underwent December 2009 medical board examinations.  At that time, the Veteran denied any further symptoms or residual of the bleeding ulcers.  The Veteran underwent a sleep study in November 2009.  He had snoring and respiratory impaired events and upper airway resistance episodes.  He did not meet the criteria for sleep apnea.  

Post-service, the Veteran was afforded a VA examination in March 2010.  At that time, the Veteran denied nausea, vomiting, diarrhea, constipation, indigestion, hemorrhoids, abdominal mass, abdominal swelling, jaundice, fecal incontinence, post-prandial symptoms after ulcer surgery, dysphagia, hematemesis, melena, pancreatitis, gallbladder attacks, or abdominal pain.  The Veteran had heartburn, regurgitation, and was taking Prilosec.  However, the Veteran is service-connected for GERD (a matter being remanded below).  Gastrointestinal examination was normal.  The current diagnosis was GERD.  The examiner concluded that there were no objective medical findings to support a diagnosis for a chronic bleeding ulcers disability found on examination.  With regard to a sleep disorder, the examiner indicated that there were no objective medical findings to support a diagnosis.

Subsequent medical records noted a peptic ulcer on the problem list, but no current clinical findings were indicated to support current pathology.

In August 2010, it was noted that the Veteran had a bleeding (peptic) ulcer in 2004.  Currently, the Veteran had GERD symptom which continued and was taking Omeprazole which provided some help in the morning.  

In October 2010, the Veteran was afforded a VA examination to assess fibromyalgia.  Fatigue and sleep disturbance were noted in conjunction with that disorder.  

In March 2012, the Veteran was afforded esophageal and stomach/duodenal examinations.  At that time, the Veteran indicated that he began experiencing heartburn symptoms one month after his hospitalization in January 2004 for a bleeding ulcer.  His symptoms were worse especially after eating spicy foods and were relieved for 2-3 hours at a time with Tums medication.  In 2008, he was started on Prilosec once daily medication and in 2010, his dose was increased.  The Prilosec once daily medication greatly controlled his symptoms.  Presently, he only took the Prilosec twice daily two times a week when his symptoms were not controlled on the once daily medication.  The current diagnosis was GERD and the symptoms were related to that disorder.  The Veteran's history of a bleeding ulcer was reviewed.  Since his hospitalization in 2004, it was noted that the Veteran had not had any recurrence of his bleeding ulcer.  He had been watchful of his stool color and denied recurrent melena since the 2004 episode.  He also denied fatigue and dizziness, both symptoms which would suggest an active bleeding.  The examiner indicated that the Veteran had resolved.  The abdomen examination was normal.  His hemoglobin and hematocrit in 2009 (14.7/43) and in 2010 (15.7/46.1) were all normal. 

In March 2012, the Veteran was also afforded a psychiatric examination.  On that examination, the Veteran related that he went to sleep between 9 and 10 pm.  He reported that he woke up at 5am.  He stated that he sometimes woke up to use the bathroom.  He said that he could sometimes sleep in on the weekends.  He  noted that he had been told that he has restless leg syndrome, but no sleep apnea.  He reported that about 1-2 nights, he had difficulty falling asleep (1-2 hours to fall asleep).  He said that he also had trouble with sleep when he traveled (job description 2 percent travel).  He  stated that if he got to sleep in, he felt rested.  When he woke up during the week, he would spend 30-40 minutes feeling tired.  He noted that after he took his medication (Prilosec, Motrin, Mobic and Percocet), his pain was managed.  He stated that he had enough energy for most activities, but was tired at the end of the day.  No impairment due to sleep deficiency was noted.  No diagnosis was made.

In July 2012, the Veteran's claim of service connection for restless leg syndrome was denied and is not currently under appeal.  

In September 2012, the Veteran was afforded a VA examination to assess fibromyalgia.  Fatigue and sleep disturbance were noted in conjunction with that disorder.  It was noted that in terms of sleep issues, the Veteran fell asleep easily, but awakened about 4 hours later and was up for an additional hour before he went back to sleep.  The examiner indicated that it was not possible to determine if the Veteran's sleep disturbances were due to his fibromyalgia because he traveled a lot as part of work and was sleeping in unfamiliar surroundings.  He had never been treated for the sleep issues independently.  He had never been seen or evaluated for a diagnosis of insomnia, but had a sleep study which did not show sleep apnea.  Those results were not available to this provider, but per the Veteran he stated the study showed poor sleep architecture requiring a longer sleep cycle.  He reported that he had been medicated in the past for sleep which did help to some degree. 

At his hearing, the Veteran indicated that he had not been diagnosed with sleep apnea, but had restless leg syndrome.  However, that matter is not on appeal.  He also acknowledged some sleep issues in conjunction with service-connected fibromyalgia, but indicated that he was not claiming secondary service connection.  He also stated that he did not have residuals of the bleeding ulcer, but monitored for symptoms.  He did relate that he had GERD symptoms, but that is separately service-connected.  

The Court consistently has held that, under the law, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit Court, which has stated, "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

In this case, there is neither current diagnosis of a sleep disorder or of an ulcer nor any post-service diagnoses of either condition.  The Veteran has sleep disturbance symptoms that have been reported in conjunction with fibromyalgia and also has abdominal symptoms associated with GERD, but both of those disabilities are separately service-connected.  The Veteran does not actually present any current symptoms otherwise associated with a sleep disorder or an ulcer.  

The Veteran has been examined by VA and the Board attaches significant probative value to the VA examination reports as they are well reasoned, detailed, consistent with other evidence of record to the extent there has been no diagnosis of a sleep disorder or an ulcer, and included consideration of the Veteran's relevant medical history, including the inservice symptoms and diagnoses.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (indicating most of the probative value of an opinion comes from its underlying reasoning, not just from mere review of the claims file, although that, too, has its importance if evidence in the file may affect the underlying basis of the opinion such as by revealing relevant facts).  The VA examination reports found no current diagnoses.  Absent a current diagnosis, service connection is not warranted for a sleep disorder or an ulcer.  Therefore, in the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  Therefore, service connection for a sleep disorder and an ulcer is not warranted.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claims, and they must be denied.


ORDER

Service connection for a sleep disorder is denied.  

Service connection for an ulcer is denied.  


REMAND

With regard to his claims for higher ratings, at his Board hearing, the Veteran testified that his disabilities have worsened.  With regard to his cervical spine, the Veteran indicated that he has pain and spasms.  He also described having radiating pain down his right arm which resulted in an inability for him to grip or engage in fine motor movements.  The Board observes that his last nerve testing for the cervical spine was conducted in May 2012.  At that time, there was no electrodiagnostic evidence of a focal mononeuropathy, generalized large fiber  peripheral neuropathy, or a right cervical radiculopathy.  Based on the Veteran's testimony, the Board finds that he should be afforded a new VA examination with nerve testing.  

With regard to his GERD, the Veteran reported that he had burning and problems with swallowing which had become more severe and was constant when he was not taking medication.  

With regard to his skin disorder, the Veteran related that it was only on his hands.  He said that he had outbreaks where the skin bled and cracked.  Currently, it affected his right hand which was slightly irritated.  The Veteran stated that he had severe redness and tenderness from the center of the palm up through the ring finger, the index finger, and the middle finger.  The skin would also flake off.  He had used cream, including steroid cream.  The Veteran indicated that he has flare-ups.  In Ardison v. Brown, 6 Vet. App. 405 (1994), the United States Court of Appeals for Veterans Claims ("the Court") held that VA was obligated to evaluate tinea pedis, a skin condition, while in an "active stage" of the disease in order to fulfill the duty to assist.  In Voerth v. West, 13 Vet. App. 117 (1999), however, the Court stated that a new examination was warranted in Ardison because active tinea pedis was a condition that would exist for weeks or months.  The holding in Ardison did not apply in Voerth because an orthopedic disability is different from a skin condition.  A flare-up lasting only one or two days not only renders a new VA examination impractical, but a "person who experiences a worsened condition only for a few days out of a year simply is less impaired than someone who suffers from the worsened condition for weeks or months."  Voerth, at 123.

As the Veteran has asserted that his service-connected disabilities have worsened since his last examination, he should be afforded a new examination in compliance with VA's duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (where the United States Court of Appeals for Veterans Claims determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

The Veteran testified that he has received treatment from the Kirk Army Health Clinic on Aberdeen Proving Ground and the Perry Point VA Medical Center.  Thus, updated records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all clinical records of the Veteran's treatment at the Kirk Army Health Clinic on Aberdeen Proving Ground and the Perry Point VA Medical Center.  

2.  Schedule the Veteran for a VA examination(s) to determine the nature and extent of his service-connected cervical spine degenerative joint disease, GERD, and eczema dyshidrosis.  The examiner should review the record prior to examination(s).  The examination(s) should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for cervical spine degenerative joint disease, GERD, and eczema dyshidrosis, respectively.  The DBQ report(s) should be filled out completely as relevant.  The cervical spine testing should include a neurological evaluation with the appropriate nerve testing.

3.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


